Exhibit 10.1
LEASE MODIFICATION AND EXTENSION AGREEMENT
     THIS LEASE MODIFICATION AND EXTENSION AGREEMENT (the “Lease Extension”) is
made effective October 1, 2009, by and among the BOWLING GREEN AREA ECONOMIC
DEVELOPMENT AUTHORITY, INC., Successor by Merger to BOWLING GREEN-WARREN COUNTY
INDUSTRIAL PARK AUTHORITY, INC., a Kentucky non-profit corporation, 710 College
Street, Bowling Green, KY 42102 (the “Lessor”), STOODY COMPANY, a Delaware
corporation, f/k/a Stoody Deloro Stellite, Inc. (the “Lessee”) and THERMADYNE
INDUSTRIES, INC., a Delaware corporation, and THERMADYNE HOLDINGS CORPORATION, a
Delaware corporation (collectively the “Guarantor”).
RECITALS:
     A. Lessor and Lessee are parties to that certain Lease dated October 10,
1990 (the “Original Lease”) with respect to Lot 2 in South Central Kentucky
Industrial Park, consisting of approximately thirty-seven (37) acres together
with all improvements thereon (the “Premises”). (The Original Lease together
with this Lease Extension, collectively referred to herein as the “Lease”)
     B. Lessor and Lessee desire to enter into this Lease Extension.
     NOW THEREFORE, for and in consideration of the mutual promises, covenants,
and conditions contained in the original Lease and this Lease Extension and the
mutual benefits to be derived by Lessor and Lessee, they agree as follows:
     1. Extension of Term; Option to Renew. Article VI of the Original Lease is
hereby amended by amending and restating the third, fourth and fifth sentences
thereof to read in its entirety as follows:
“The term of Lessee’s tenancy under the Original Lease is extended by this Lease
Extension for a period of ten (10) years, beginning October 1, 2009, and ending
September 30, 2019 (the “Extension Term”). At the conclusion of the Extension
Term, Lessee shall have an option to renew its tenancy for an additional period
of five (5) years (the “Renewal Term”). This option to renew shall be available
to Lessee provided that Lessee is not then in default under the Lease and
provided that Lessee shall have exercised its option to renew, in writing, no
later than One Hundred Eighty (180) Days prior to September 30, 2019. To
exercise this option, Lessee shall give Lessor written notice in accordance with
Article XVI.”
     2. Rent. Article VII, paragraph (b), is hereby amended by adding the
following subparagraph at the end thereof:
“Rent for the Extension Term shall be at the annual rate of $669,700.00. Rent
shall be payable by Lessee to Lessor in equal monthly installments of
$55,808.33, on the first day of each month in advance, beginning October 1,
2009. In addition to the Rent, Lessee shall pay Lessor during the Term,
including the Extension Term and any Renewal Term, the sum of $150.00 on the
first day of each month (the “Additional Rent”). In the event Lessee exercises
its option to renew for an additional five (5) years, the Rent payable by Lessee
to Lessor during the Renewal Term shall be the sum of $703,185.00 annually,
payable monthly, in advance on the first day of each month in

 



--------------------------------------------------------------------------------



 



installments of $58,598.75. Additional Rent shall also be payable monthly, in
advance, in the amount of $150.00 per month.”
     3. Notices. Article XVI is hereby amended by deleting the addresses
specified therein and adding the following in lieu thereof:

     
To Lessor:
  Bowling Green Area Economic Development Authority, Inc.
 
  710 College Street
 
  Bowling Green, Kentucky 42102
 
   
With a Copy to
Lessor’s Lenders:
   
 
   
To Lessee:
  Stoody Company
 
  5557 Nashville Rd.
 
  Bowling Green, Kentucky 42101
 
  Attention: Vice President, General Operations Manager
 
   
To Guarantor:
  Thermadyne Holdings Corporation
 
  Thermadyne Industries, Inc.
 
  16052 Swingley Ridge Rd.
 
  Suite 300
 
  Chesterfield, Missouri 63017
 
  Attention: Chief Financial Officer
 
   
With a Copy to:
  Thermadyne Holdings Corporation
 
  16052 Swingley Ridge Rd.
 
  Suite 300
 
  Chesterfield, Missouri 63017
 
  Attention: Vice President, General Counsel

     4. Guarantor Consent. Guarantor joins in this Lease Extension for the
purpose of confirming its assent to the terms hereof and for the purpose of
affirming that it remains in all respects liable under its Guaranty in
Article XXVIII of the Original Lease, which Guaranty shall extend to Rent and
Additional Rent payable under this Lease Extension.
     5. Entire Agreement. Except as set out in this Lease Extension, the
Original Lease remains in full force and effect and enforceable to the terms
thereof, and Lessor and Lessee agree that there are no defaults by any party
thereunder.
     6. Definitions and Construction. All terms defined in the Original Lease
shall have the same definition in this Lease Extension except where such term is
separately defined in this Lease Extension. In the event of any conflict of
interpretation between the Original Lease and this Lease Extension, the terms of
this Lease Extension shall control.

 



--------------------------------------------------------------------------------



 



     7. Binding Effect. The Lease, including this Lease Extension shall continue
to be binding upon and inure to the benefit of the Lessor, the Lessee and the
Guarantor by the parties.
     IN TESTIMONY WHEREOF, witness the signatures of the parties hereto on the
date written above.

                LESSOR:   BOWLING GREEN AREA ECONOMIC DEVELOPMENT AUTHORITY,
INC.
 
                BY (sign):   /s/ Doug Gorman          
 
      NAME (print):   Doug Gorman
 
      TITLE (print):   Board Chair
 
            LESSEE:   STOODY COMPANY
 
                BY (sign):   /s/ Nick H. Varsam          
 
      NAME (print):   Nick H. Varsam
 
      TITLE (print):   Vice President, General Counsel
 
            GUARANTOR:   THERMADYNE INDUSTRIES, INC.
 
                BY (sign):   /s/ Nick H. Varsam          
 
      NAME (print):   Nick H. Varsam
 
      TITLE (print):   Vice President, General Counsel
 
            GUARANTOR:   THERMADYNE HOLDINGS CORPORATION
 
                BY (sign):   /s/ Nick H. Varsam          
 
      NAME (print):   Nick H. Varsam
 
      TITLE (print):   Vice President, General Counsel

 